In a matrimonial action, the plaintiff father appeals, as limited by his brief, from an order of the Supreme Court, Westchester County (Walsh, J.), dated July 6, 1983, as amended by an order of the same court, dated July 7, 1983, as increased his child support obligation from $100 per child per week to $150 per child per week and directed him to pay $4,325 towards the defendant mother’s counsel fees. H Order, as amended, affirmed, with costs. 11 There is sufficient evidence in the record to support the court’s determination. Mollen, P. J., Gibbons, Thompson and Rubin, JJ., concur.